Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
14, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00294-CR



                  IN RE LEXTER KENNON KOSSIE, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                208th District Court
                              Harris County, Texas
                          Trial Court Cause No. 0546166

                          MEMORANDUM OPINION

      On April 2, 2015, relator Lexter Kennon Kossie filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Denise Collins, presiding judge of the 208th District Court of Harris County, to
rule on his petition for writ of habeas corpus.
      Relator states in his petition that he filed an original petition for writ of
habeas corpus on February 2, 2015, but the trial court has not ruled on the petition.
To be entitled to mandamus relief, a relator must show that he has no adequate
remedy at law to redress his alleged harm, and what he seeks is a ministerial act,
not involving a discretionary or judicial decision. State ex rel. Young v. Sixth
Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.
App. 2007).

      A trial court has a ministerial duty to consider and rule on motions properly
filed and pending before it, and mandamus may issue to compel the trial court to
act. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.
proceeding); Ex parte Bates, 65 S.W.3d 133, 134 (Tex. App.—Amarillo 2001,
orig. proceeding). To be entitled to mandamus relief compelling a trial court to
rule on a properly filed motion, relator must establish that the trial court (1) had a
legal duty to rule on the motion; (2) was asked to rule on the motion; and (3) failed
or refused to rule on the motion within a reasonable time. In re Layton, 257
S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding); In re Molina, 94
S.W.3d 885, 886 (Tex. App.—San Antonio 2003, orig. proceeding). However, a
court is not required to consider a motion not called to its attention. Layton, 257
S.W.3d at 795.

      It is relator’s burden to provide a sufficient record to establish that he is
entitled to relief. See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding). Relator has not done so. Relator has not attached any documents to
his petition in support of his claim for relief. See Tex. R. App. P. 52.7(a)(1)
(requiring relator to provide a certified or sworn copy of any document that is
                                          2
material to relator’s claim for relief and that was filed in any underlying
proceeding).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3